COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  YOLANDA DIANNE CERECERES,                                     No. 08-20-00092-CV
                                                  §
  Appellant,                                                      Appeal from the
                                                  §
  v.                                                            383rd District Court
                                                  §
  FRANCISCO CERECERES,                                        of El Paso County, Texas
                                                  §
  Appellee.                                                    (TC# 2018DCM0285)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. Costs are assessed against Appellant. We further order that this decision be

certified below for observance.

       IT IS SO ORDERED THIS 12TH DAY OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.